Citation Nr: 0807564	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-37 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for leg and back pain, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to herbicide exposure.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to herbicide exposure.  

4.  Entitlement to service connection for alcohol abuse.  

5.  Entitlement to service connection for liver disease due 
to alcohol abuse.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for attempted suicide.  

9.  Entitlement to service connection for residuals of a 
gunshot wound, as the result of a suicide attempt. 

10.  Entitlement to service connection for chronic insomnia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his girlfriend


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1976 and from July 1978 to July 1981 in the National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

During his April 2006 RO hearing, the veteran and his 
representative withdrew his claim for non-service-connected 
pension.  


FINDINGS OF FACT

1.  The veteran's leg and back pain was not caused by his 
active military service.  

2.  The veteran does not have diagnoses of hypertension, 
erectile dysfunction, PTSD, hearing loss, or chronic 
insomnia.  

3.  As a matter of express VA regulation, service connection 
cannot be granted for alcohol abuse or a suicide attempt, 
unrelated to any service-connected disability.  

4.  The veteran attributes his liver disease to his alcohol 
abuse.

5.  The veteran sustained a self-inflicted gunshot wound in 
1999, many years after his military service had ended.


CONCLUSIONS OF LAW

1.  The veteran does not have leg and back pain as a result 
of disease or injury incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

3.  Erectile dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  Alcohol abuse is willful misconduct, therefore not in the 
line of duty and not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.301, 3.303 (2007).

5.  The veteran's liver disease is proximately due to or the 
result of his alcohol abuse and, therefore, not the result of 
a disease or injury incurred in or aggravated by service in 
the line of duty, rather a consequence of his willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.301, 3.303 (2007). 

6.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).  

7.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 

8.  There is no legal basis of entitlement to service 
connection for attempted suicide.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007). 

9.  The residuals of the gunshot wound are not due to disease 
or injury incurred in or aggravated by military service in 
the line of duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 

10.  Chronic insomnia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in September 2003 and 
December 2004, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



The Board sees the RO issued VCAA notice letters prior to 
initially adjudicating his claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  The December 2004 VCAA letter also 
specifically asked that he submit any evidence in his 
possession pertaining to his claims.  Id., at 120-21.  

Even if there arguably is any deficiency in the notice to the 
veteran or the timing of these notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what 
was needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  

Note also that, in a March 2006 letter, the RO provided the 
required information concerning the disability rating and 
effective date elements of the claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, service personnel records, 
and private medical records.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



The Board realizes etiological opinions have not been 
obtained concerning the cause of the claimed conditions.  
However, the Board finds that the evidence, discussed below, 
which indicates the veteran did not receive any treatment for 
the claimed disorders during service or that there is any 
competent medical evidence suggesting a link between his 
military service and these disorders warrants concluding that 
a remand for an examination and/or opinion is unnecessary to 
decide these claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.  
§ 3.159 (c)(4).  As his service and post-service medical 
records provide no basis to grant his claims, and indeed to 
the contrary, provide evidence against his claims, the Board 
finds no basis for requesting a VA examination.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  The first elements are met with the exception 
of attempted suicide and joint pain (which are not 
disabilities for VA purposes, as discussed below), and 
hypertension, erectile dysfunction, and chronic insomnia, for 
which the veteran does not have current diagnoses to confirm 
he has these conditions.  The remaining elements are not met 
because there is no evidence establishing that the claimed 
disabilities had their origins in service or any indication 
that they may be otherwise associated with his service.  



Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Certain chronic conditions like hypertension will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Other disorders diagnosed after discharge also may be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 



The first and perhaps most fundamental requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Here, the veteran has diagnoses of some of the claimed 
disabilities, except that he does not have current diagnoses 
of hypertension, erectile dysfunction, leg pain, hearing 
loss, and chronic insomnia.  And as there are no current 
diagnoses for these conditions, these claims must be denied.  
See, e.g., Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).

Specifically with regards to the veteran's claim for back and 
leg pain, keep in mind that pain, alone, without a diagnosis 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Therefore, his claim for 
joint pain must be limited to back pain, for which he has a 
diagnosis of lumbosacral strain, as provided by Dr. W. M. in 
January 2005.  

Additionally, attempted suicide is not a disability for VA 
compensation purposes, and therefore this claim must be 
denied as well.  The veteran has a claim of entitlement to 
service connection for residuals of a gunshot wound as a 
result of attempted suicide.  A gunshot wound residual is a 
disability for VA compensation purposes, and that claim is 
discussed below.  

Back Pain Claimed as due to Herbicide Exposure

The veteran claims that his back pain was caused by exposure 
to herbicides while in the military.  Diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in the Republic of Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The following diseases are associated with herbicide exposure 
for the purposes of the presumption:  chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The veteran's claim for service connection for back pain due 
to exposure to herbicides cannot be granted because back pain 
is not a disease associated with herbicide exposure for the 
purposes of the presumption set forth in 38 C.F.R. 
§ 3.307(a)(6).  Therefore, the presumption does not apply to 
the veteran.  

Even if the claimed disability was included in the list of 
diseases associated with herbicide exposure, there is no 
evidence in the veteran's service personnel records to show 
that he served in the Republic of Vietnam.  Service 
connection cannot be granted for back pain on a presumptive 
basis.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  This does not, however, preclude him from 
establishing his entitlement to service connection with proof 
of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

But service connection cannot be granted on a direct basis 
for back pain, either, because the veteran's service medical 
records (SMRs) do not show any complaints, diagnosis, or 
treatment for this claimed condition.  Additionally, there is 
no medical evidence of record otherwise providing the 
necessary etiological link between his military service and 
current back pain.  In the complete absence of this linkage, 
the preponderance of the evidence is against his claim - in 
turn meaning there is no reasonable doubt to resolve in his 
favor and his claim must be denied.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Alcohol Abuse and Liver Disease

The veteran has claimed entitlement to service connection for 
alcohol abuse and liver disease due to alcohol abuse.  
Service connection may not be granted for alcoholism.  38 
U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a).  With respect to 
claims filed after October 31, 1990, as in this case, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

Service connection for alcohol abuse cannot be granted as a 
matter of law - seeing as though the veteran filed this 
claim in October 2004, several years after the October 31, 
1990, delimiting date expressly prohibiting granting these 
type claims.  38 U.S.C.A. §§ 105(a), 1110 (West 2002); 
38 C.F.R. §§ 3.1(m), 3.301(a) (2007).  

The veteran also has a service-connection claim for 
consequent liver disease, that is, secondary to the alcohol 
abuse.  As just explained, however, his alcohol abuse cannot 
be service connected.  In Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), the Federal Circuit held that compensation 
could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 105(a) either for a primary alcohol abuse disability 
incurred during service or for any secondary disability that 
resulted from primary alcohol abuse during service.  Id. at 
1376.  

The Federal Circuit further held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
non-willful misconduct, service-connected disability.  
But the Federal Circuit indicated that veterans could only 
recover if they can "adequately establish that their alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder."  Id. at 1381.  An 
award of compensation on such a basis would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.



Here, though, the veteran does not have a service-connected 
disability that includes alcohol abuse as one of its 
symptoms.  Therefore, service connection cannot be granted 
for alcohol abuse or the resulting liver disease.  The 
medical records identify his alcohol abuse as the 
precipitating factor in the development of his liver disease, 
so not in the sense contemplated by the holding in Allen v. 
Principi - i.e., where substance abuse, itself, originated 
from already service-connected disability.  The veteran's 
claims for service connection for alcohol abuse and liver 
disease therefore must be denied.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(regarding combat veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged 
in-service stressor.  Instead, the record must contain 
credible supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

The evidence does not show the veteran has the required PTSD 
diagnosis.  He was treated for mental health problems at the 
Institute of Living.  He was diagnosed with primary alcohol 
dependence, a personality disorder, and frontal lobe 
syndrome, but not PTSD.  His service medical records and 
post-service medical records do not indicate this required 
diagnosis.  Therefore, he does not have a current disability 
from this condition and his appeal must be denied.  

It is important for the veteran to understand that the Board 
has reviewed his statements and hearing transcripts regarding 
his stressful events in service.  However, these statements 
do not provide a basis to assume he has PTSD caused by these 
stressors, even were the Board to assume for the sake of 
argument they indeed occurred.  

With regards to his unsubstantiated opinion that he has PTSD 
and that it was caused by these purported stressors in 
service, the veteran does not have the medical expertise to 
diagnose himself with a mental condition or to find that his 
current disorder is related to service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Residuals of a Gunshot Wound

The veteran's post-service medical records show treatment for 
a self-inflicted gunshot wound in 1999, almost 20 years after 
he left the military.  There is no evidence he has residuals 
of a gunshot wound in service.  In the absence of any 
evidence linking his post-service suicide attempt to an event 
that occurred in service, the preponderance of the evidence 
is against his claim for service connection on a direct 
basis.  

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The veteran does not have any service-connected disabilities.  
Therefore, service connection for the residuals of a gunshot 
wound cannot be established on a secondary basis.  38 C.F.R. 
§ 3.310.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for leg and back pain is denied  

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.  

Service connection for alcohol abuse is denied.  

Service connection for liver disease due to alcohol abuse is 
denied.  

Service connection for  PTSD is denied.  



Service connection for hearing loss is denied.

Service connection for attempted suicide is denied.  

Service connection for residuals of a gunshot wound is 
denied. 

Service connection for chronic insomnia is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


